DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vangalis et al. (US 3,897,979).

Regarding claim 1, Vangalis et al. disclose a sensor unit comprising: a container 28 including a base (32,34,36,38 and joining sidewalls) and a lid 30 attached to the base to configure a housing space between the lid and the base (see Figs. 2 and 3, showing housing and inside space); an inertial sensor (46,48,50,52) housed in the housing space; and a first connector (left pin of interface 54 in Fig. 2) and a second connector 66 attached to the container, wherein the container includes: a first sidewall 32; a second sidewall 34 opposed to the first sidewall; a third sidewall connected to one end of the first sidewall and one end of the second sidewall (one of the sidewalls connecting wall 32 and 34 in Fig. 2); and a fourth sidewall 


    PNG
    media_image1.png
    1129
    853
    media_image1.png
    Greyscale



Regarding claim 2, Vangalis et al. disclose that the first connector and the second through-hole 38a are located on a first line segment along the first direction, and the second connector 66 and the first through-hole 36b are located on a second line segment along the first direction (see reproduction of Fig. 3 above).

Regarding claim 3, Vangalis et al. disclose that the first connector is attached to the first sidewall 32, and the second connector 66 is attached to the second sidewall 34, and the first fixed region 36 is located adjacent to the first sidewall 32, and the second fixed region 38 is located adjacent to the second sidewall 34 (see Fig. 3).

Regarding claim 4, Vangalis et al. disclose that the container is in a rectangular shape in the plan view (see Fig. 3), and a first length of each of the first sidewall 32 and the second sidewall 34 is shorter than a second length of each of the third sidewall and the fourth sidewall (Id.).

Regarding claim 5, Vangalis et al. disclose that the first and second fixed regions 36 and 38 are disposed on both sides of the housing space (see Fig. 3, fixed regions are disposed at either side of the long side).

Regarding claim 6, Vangalis et al. disclose that the lid 30 is attached to the base via a first region and a second region, and the first region is located at a first corner connected between the first sidewall 32 and the fourth sidewall, and the second region is located at a second corner connected between the second sidewall 34 and the third sidewall. (see labeled 

Regarding claim 7, Vangalis et al. disclose that the lid 30 is attached to the base via a third region and a fourth region, the container has a third corner connected between the first sidewall 32 and the third sidewall and a fourth corner connected between the second sidewall 34 and the fourth sidewall, the third region is located at the third sidewall between the second corner and the third corner, and the fourth region is located at the fourth sidewall between the first corner and the fourth corner (see reproduction of Fig. 2 below, labeled with the regions 1-4 that each have a screw for connecting the lid to the base).


    PNG
    media_image2.png
    370
    645
    media_image2.png
    Greyscale


	

Regarding claim 8, Vangalis et al. disclose that the base includes a first protrusion provided in the third region and a second protrusion provided in the fourth region (see Fig. 3, showing that there are protrusion structures in the base that receive each of the screws 112 in the third and fourth regions of the lid).

Regarding claim 9, Vangalis et al. disclose that the base and the lid are attached by a screw or a joining member 112 (see Figs. 1 and 3, and col. 5 lines 16-18).

Regarding claim 11, Vangalis et al. disclose that a recessed section is provided in a first surface of the base to which the lid is attached (see Fig. 4, showing the inner cavity of the base which is a recessed section), and the inertial sensor is attached along at least any one of inner sidewalls of the recessed section (see Id., showing sensor portions 46,50,52 located and attached along an inner side of the recess; see col. 4 lines 18-20, describing how sensor portions are fixed and attached at end 48 to the inner wall of the recess portion).

Regarding claim 15, Vangalis et al. disclose that the base includes a recessed section, and the lid 30 is attached to the base to close an opening of the recessed section (see Fig. 3).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangalis et al. (US 3,897,979) in view of Leegate et al. (US 2013/0176714).

Regarding claim 10, Vangalis et al. do not disclose that the base and the lid are attached via a circumferential seal member. However, it has been widely known to one of ordinary skill in the art to use a circumferential seal member, such as a gasket or o-ring, between the lid and enclosure base of an electronic component housing. For example, Leegate et al. disclose a sensor and electronic component container housing, wherein the lid 12 is attached to the base 34 via a circumferential seal member 38 (Fig. 5 and par. 0049). It would have been obvious to one of ordinary skill in the art to apply the teachings of Leegate et al., of using a seal ring between a lid and base of an electronic sensor housing, to the sensor unit lid and base of Vangalis et al., because it would provide the advantage of sealing and protecting the electronic components from moisture or other contaminants.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangalis et al. (US 3,897,979) in view of Skofljanec (US 6,362,971).

Regarding claim 12, Vangalis et al. do disclose that the first connector (left pin on socket 54 in Fig. 2) and the second connector (pin on socket 66) are each attached to respective first and second sidewalls via a respective socket element 54 and 66 (see Fig. 2). However, Vangalis et al. do not disclose that these attachments include a seal ring. Skofljanec teach a sensor unit housing for housing electronic components, where the housing includes a connector in a socket 22 on a sidewall of the housing, and wherein the socket is attached to the sidewall via a seal ring (col. 3 lines 16-18). It would have been obvious to one of ordinary skill in the art to apply the teachings of Skofljanec, of using a seal ring in the attachment of a socket to an electronic component housing sidewall, to the sensor unit connector socket attachments of Vangalis et al., because the seal ring would help to ensure protection of the internal components of the housing to moisture and other contaminants.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangalis et al. (US 3,897,979) in view of Adafruit.com product webpage for Small Plastic Project Enclosure captured from Wayback Machine Internet Archive on 4 June 2016 (hereinafter referred to as Adafruit).

Regarding claim 14, Vangalis et al. do not show the underside of the lid and therefore do not disclose lid being in a recess shape having a recess where the base is attached to the lid to cover an opening of the recess of the lid. Adafruit discloses a case container with a base and a lid for holding electronic components and similar in shape and design to that of Vangalis et al., and Adafruit further disclose the lid being a recess shape having a recess on the underside of the lid, wherein the base is attached to the lid to cover an opening of the recess of the lid .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. Specifically, the spatial relationships of various sidewalls, connectors and through-holes as now claimed in amended claim 1 are still anticipated by Vangalis et al. This is because the claimed “first direction” is reasonably interpreted in the manner depicted in the reproduced Figure 3 of Vangalis et al. earlier in this Office Action (see rejection of claim 1 above). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL M. WEST/Primary Examiner, Art Unit 2861